office_of_chief_counsel internal_revenue_service memorandum number release date cc fip b04 jeglover postu-141476-15 third party communication none date of communication not applicable uilc date october to richard e trogolo associate area_counsel cincinnati group large business international attn marc shapiro senior attorney cc lb_i hmt cin1 cle from rebecca l baxter senior technician reviewer branch financial institutions products subject coverage of foreign_currency fluctuation by captive this memorandum addresses coverage of foreign_currency fluctuation by a captive_insurance_company this memorandum should not be used or cited as precedent legend taxpayer captive state month a year contract contract number a number b number c number d year ------------------------------------------------------------------------------------ ---------------------------------------------------------- ----------------------------------------- ------------ ------ ------- ------------------------------------------------------------------------------------ ---------------------------------------------------------------------- ------------------------------------------------------------------------------------ ------------------------------------------------------------------------------ ---- ---- ---- ---- ------- postu-141476-15 date a date b year outside actuary actuarial review number e number f number g number h number i number j number k number l number m number n number o number p issue ----------- ----------- ------- ------- ------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------ ------------------------ ---- ----- ---- ---- ---- ---- ---- whether an arrangement between affiliated operating entities and a captive insurance affiliate concerning the fluctuation in the value of specified foreign_currencies is insurance for federal_income_tax purposes conclusion while economic risk of loss arising from the fluctuation in the value of specified foreign_currencies can be an insurable risk certain terms of this arrangement do not comport with the commonly accepted sense of insurance thus this arrangement does not constitute insurance for federal_income_tax purposes facts taxpayer is the parent of a group of business entities hereinafter taxpayer and its subsidiaries are referred to as taxpayer group taxpayer group designs manufactures and markets professional medical industrial and commercial products and services taxpayer group includes a captive_insurance_company captive which is regulated as a pure captive_insurance_company under state law as a pure captive captive may not insure any risks other than those of its parent and affiliated companies captive provides coverage to u s members of taxpayer group for automobile liability products liability general liability workers’ compensation product warranty credit guarantee postu-141476-15 insurance earthquake damage coverage retiree medical cost coverage and guaranteed renewable accident_and_health_insurance the u s members of taxpayer group for which captive provides insurance are subsidiaries of taxpayer captive is also a subsidiary of taxpayer taxpayer group conducts business throughout the world sales and purchases in currencies other than the u s dollar expose taxpayer group to fluctuations in foreign_currencies relative to the u s dollar and may adversely affect taxpayer group’s operations and financial condition therefore in month a year taxpayer entered into two categories of contracts with captive on behalf of u s members of taxpayer group participants to cover the risk arising from fluctuations in the rate of exchange between the u s dollar and specified foreign_currencies contract is intended to cover the participants’ currency risks with respect to receipts from the manufacturing and selling of products to foreign customers while contract is intended to cover the participants’ currency risks with respect to amounts owed to related foreign entities in their respective currencies taxpayer explained that a participant is exposed to the effects of foreign_currency valuations on the price of the participant’s products the volume of its sales the receipt of invoices priced in foreign_currency and the cost of materials and services purchased when translated to u s dollars for reporting purposes under contract captive agrees to indemnify participant for the amount of loss of earnings participant sustain s due to decrease in the value of specified foreign_currency relative to the u s dollar the covered amount of loss of earnings will be measured in u s dollars as the percentage increase in the rate of exchange of the u s dollar against the specified foreign_currency between the effective date and the expiration date as specified within the declarations endorsements multiplied by the coverage limit contract includes the following definitions coverage limit means the lesser_of the specified_loss limit for each participant as listed within the declarations endorsements or such participant ’s sales revenue received or accrued in the specified foreign_currency during the policy period as defined in the declarations as measured by translation into u s dollars at foreign_currency exchange rates that are reflected in such participant ’s financial statements loss of earnings means the percentage increase in the rate of exchange of the u s dollar against the specified foreign_currency between the we offer no opinion whether these risks are insurable risks or whether the structure of the arrangement between the members of taxpayer group and captive with respect to these risks is insurance for federal_income_tax purposes postu-141476-15 effective date and expiration date as stated within the declarations endorsements multiplied by the coverage limit the rate of exchange of the u s dollar against the specified foreign_currency means the spot price as quoted by bloomberg lp pincite a m est on the effective day of each declarations endorsement premium means the rate of premium multiplied by the coverage limit the rate of premium per dollar of coverage means two times the amount of premium as quoted by bloomberg lp pincite est on the effective day of each declarations endorsement as a percentage of notional for a month call option contract for the purchase of u s dollars against specified foreign_currency_contract also provides for a retrospective premium_adjustment as follows the premium shown in each of the declarations endorsements is a deposit premium only and is the maximum the participant will pay the actual premium will be subject_to adjustment after the expiration date of each declaration endorsement based on the participant ’s actual_loss_experience under contract the retrospective premium_adjustment is calculated as number a of the deposit premium minus paid losses in excess of number b of the deposit premium the effect of the adjustment in no case shall result in a final premium that exceeds the deposit premium and if the retrospectively adjusted premium is less than the deposit premium captive will refund the difference to participant within number d days of the end of the term outlined in the applicable declaration endorsement under contract captive agrees to indemnify participant for the amount of loss of earnings participant sustain s due to an increase in the value of specified foreign_currency relative to the u s dollar the covered amount of loss of earnings will be measured in u s dollars as the percentage decrease in the rate of exchange of the u s dollar against the specified foreign_currency between the effective date and expiration date as specified within the declarations endorsements multiplied by the coverage limit contract includes the following definitions upon an early termination the determination of retrospective adjusted premium differs to achieve a proration between the duration of coverage and the period not to be covered in such case the adjusted premium will not be less than number c of the deposit premium regardless of the duration of coverage postu-141476-15 coverage limit means the specified_loss limit for each participant as listed within the declarations endorsements loss of earnings means the percentage decrease in the rate of exchange of the u s dollar against the specified foreign_currency between the effective date and expiration date as stated within the declarations endorsements multiplied by the coverage limit contract uses the same definitions for rate of exchange premium and rate of premium as in contract contract also uses the same retrospective premium_adjustment mechanism as in contract taxpayer explains that the bloomberg option was chosen as the benchmark for determining the premium for both contracts because although the contracts differ from the referenced option the risks are comparable taxpayer offered that the purpose of this premium methodology under which the rate of premium and maximum premium payable are double the market rate for an option providing similar risk protection is to bolster the financial capacity of captive so that captive would have an additional source of funding for losses taxpayer previously offered that this methodology would be used initially but as the program gathered experience the pricing would use sound actuarial principles based on the experience of the participants however although the contracts have been in place since year it appears the contracts continue to be implemented using the original options-based pricing methodology notably neither contract describes the term specified_loss limit however representatives of taxpayer indicated to the service that contract generally has been implemented as if specified_loss limit was equal to the participant’s export sales for the prior year though apparently the limit was modified on an interim basis the reason and extent of modification are not clear representatives of taxpayer indicated that contract has been implemented as if the specified_loss limit was equal to the amount of each participant’s outstanding loans at the endorsement effective date the contracts each cover a policy period of one year with monthly endorsements extending the coverage of both contracts that is the contracts were initially issued for the period of date a year through date b year but beginning with the month after date a year an endorsement was added to provide coverage for the following year from that date for example if a contract was issued on january an endorsement would be added effective february expiring january of the following year in effect for each calendar_year taxpayer ha sec_12 separate contracts one becoming effective each month and one expiring each month taxpayer asserts that by staggering the purchase of foreign_currency exchange risk coverage in this manner each participant obtains protection against the trend of a strengthening or weakening dollar whichever side the coverage responds to postu-141476-15 outside actuary performed actuarial review noting that the coverage limits for the contracts are derived as a function of the prior year production for each participant separately with respect to the premium structure the final premiums are a function of both the currency options market year call_premium and the actual_loss_experience as adjusted by the retro premium feature the deposit premium rates are determined as twice the year call option rate for each currency pair separately the retro premium_adjustment is a risk sharing mechanism that recasts the final loss ratios most notably where actual losses are between number e and number f of the deposit premium amounts with regard to contract for year number g entities participated covering a total of number h currencies the average number of currencies covered per participant was number i for year number b entities participated covering at total of number j currencies the average number of currencies covered per participant was number i for year number k entities participated covering a total of number l currencies the average number of currencies covered per participant was number m with regard to contract for year number n entities participated covering a total of number o currencies the average number of currencies covered per participant was number o for year number p entities participated covering a total of number o currencies the average number of currencies covered per participant was number n for year number m entities participated covering a total of number o currencies the average number of currencies covered per participant was number n the contracts have features commonly found in insurance policies such as the format and language the payment of consideration and the administration of claims of covered loss in addition the contracts exclude any loss which is covered under property insurance or business interruption insurance the contracts do not mention any parental guarantee or premium loan back that could be inconsistent with a bona_fide insurance arrangement for year a previous taxable_year we concluded in cca that the contracts were not insurance because the contracts lacked insurance risk and that the contracts were also not insurance in its commonly accepted sense in light of r v i guaranty co v commissioner 145_tc_209 n22 we have reconsidered our analysis law and analysis neither the internal_revenue_code nor treasury regulations define insurance for federal_income_tax purposes r v i guaranty co t c pincite courts have held that a captive insurance arrangement among affiliates can constitute insurance for postu-141476-15 federal_income_tax purposes where the arrangement satisfies the following elements the arrangement must involve insurable risks the arrangement must shift the risk of loss to the insurer and distribute the risks among the policyholders and the arrangement must be insurance in its commonly accepted sense 142_tc_1 96_tc_61 aff’d in part and rev’d in part 972_f2d_858 7th cir 96_tc_18 aff’d 979_f2d_162 9th cir 96_tc_45 aff’d 979_f2d_1341 9th cir courts consider all of the facts and circumstances to determine whether an arrangement qualifies as insurance rent-a-center t c pincite citing harper group t c pincite whether a risk is an insurable risk is examined from the perspective of both the insured and insurer r v i guaranty co t c pincite citing harper group t c pincite not all risks faced by a business are insurable the tax_court has observed that i nsurance risk is involved when an insured faces some loss-producing hazard not an investment risk and an insurer accepts a payment called a premium as consideration for agreeing to perform some act if and when that hazard occurs r v i guaranty co t c pincite quoting 101_tc_173 aff’d 73_f3d_799 8th cir typically the loss produced by the occurrence of the hazard must be an economic loss 66_tc_1068 aff’d 572_f2d_1190 7th cir cert den 439_us_835 central to the notion of insurance risk is the concept of a fortuitous event amerco f 2d pincite a fortuitous event is a happening that because it occurs only by chance or accident the parties could not reasonably have foreseen black’s law dictionary 9th ed in order for an arrangement to constitute insurance the arrangement must involve the fortuitous occurrence of a stated contingency 183_f2d_288 2nd cir cert den 340_us_853 and must not merely involve an investment or business risk 312_us_531 revrul_2007_47 2007_2_cb_127 revrul_89_96 1989_2_cb_114 that the risk may be mitigated through a mechanism other than insurance does not mean the risk is not an insurance risk r v i guaranty t c pincite moreover nontax regulatory treatment of the risk and the arrangement to mitigate the risk as insurance is highly probative id pincite risk shifting occurs if a person facing the possibility of an economic loss transfers some or all of the financial consequences to an insurer such that a loss does not affect the insured because the loss is offset by a payment from the insurer revrul_2005_40 2005_2_cb_4 the arrangement addressed in this memorandum is described as a brother-sister arrangement because it involves an arrangement between affiliated subsidiaries of taxpayer here the participants and another subsidiary of taxpayer that is the insurer here the captive see eg rent-a-center t c pincite considering the deductibility of premiums_paid by affiliated subsidiaries to a captive in a postu-141476-15 brother-sister arrangement such an arrangement can shift risk from the affiliated subsidiaries to the captive even if the aggregate net_worth of all of the affiliated subsidiaries of a parent_corporation is not affected by an incurred loss id pincite however among the conditions predicate for risk shifting is that the entity assuming the risk the captive be financially capable of meeting its obligations id pincite see also 62_f3d_835 6th cir either undercapitalization or indemnification of the insurer by the taxpayer claiming the deduction or both precludes risk shifting to the insurer risk_distribution occurs when an insurer pools a large enough collection of unrelated risks those unaffected by the same event and distributes the risks among the policyholders rent-a-center t c pincite avrahami v commissioner t c no pincite a captive may achieve adequate risk_distribution by insuring only subsidiaries within its affiliated_group id but see revrul_2005_40 2005_4_cb_4 holding that where only one entity participates as the insured the arrangement lacks sufficient risk_distribution in analyzing risk_distribution there must be both a sufficient number of insured companies as well as a sufficient number of independent risk exposures avrahami t c no pincite in avrahami the court held that since the captive insured only or insured entities the captive failed to adequately distribute risk id in addition the captive did not cover a sufficient number of risk exposures to achieve risk_distribution merely through its affiliated entities issuing types of direct policies by contrast the court found sufficient risk_distribution in r v i which used policies covering different insured entities with more than big_number vehicles big_number parcels of real_estate and million equipment assets the court also found sufficient risk_distribution in 142_tc_1 where the arrangement covered approximately affiliated subsidiaries more than big_number employees big_number vehicles and big_number stores in all states see also securitas holdings inc v commissioner tcmemo_2014_255 here the number of participants in and the currencies covered by contract varied each year the number of participants in contract varied each year whether these contracts involved a sufficient number of insured companies as well as a sufficient number of independent risk exposures to achieve risk_distribution is not clear the determination of whether an arrangement fits within the commonly accepted sense of insurance is made by weighing certain nonexclusive factors these nonexclusive factors include whether the insurer is organized operated and regulated as an insurance_company by the states in which it does business the insurer is adequately capitalized the insurance policies are valid and binding the premiums are reasonable in relation to the risk of loss and the premiums are duly paid and loss claims are duly satisfied see eg r v i guaranty t c pincite citing harper group t c pincite securitas holdings t c memo an insurer may be considered adequately capitalized if it meets the minimum capital requirements of its regulator see avrahami t c no pincite however the the opinion does not provide additional detail regarding the number of entities postu-141476-15 court concluded that pan american was not a bona_fide insurance_company even though it met the island of nevis’ loosely regulated low capitalization requirements in this case the adverse movement of foreign_currency valuations presents the possibility of an economic loss the movement of the foreign_currency valuation could be a fortuitous event accordingly given the role of currency fluctuation in the participants’ business we conclude that foreign_currency risk can be an insurance risk though this arrangement bears resemblance to a notional_principal_contract or other type of a sec_988 transaction for each contract the foreign_currency risk is seemingly shifted from each participant to captive while contract and contract nominally cover opposite risks it appears no participant was simultaneously covered by both contracts with respect to the same foreign_currency risk hence under no scenario would the risk be neutralized cf le gierse u s pincite combination of contracts neutralizing risk however whether this risk was distributed particularly with respect to contract is unclear further development is necessary to evaluate whether the arrangement in particular contract involves the pooling of a large enough collection of unrelated risks to utilize the statistical concept that theorizes that the average of a large number of independent losses will be close to the expected loss avrahami t c no pincite captive is regulated by state as a pure captive_insurance_company premiums are also duly paid and loss claims are duly satisfied in addition taxpayer offered that the purpose of the premium methodology under which the rate of premium and maximum premium payable are double the market rate for an option providing similar risk protection is to bolster the financial capacity of captive so that captive would have an additional source of funding for losses though captive may meet the capital requirements of state and may be adequately capitalized cf avrahami t c no pincite taxpayer however has not demonstrated that the arrangement constitutes insurance in its commonly accepted sense as understood in avrahami t c no pincite r v i guaranty t c pincite and other decisions though the contracts follow a policy form an essential term of the agreement the coverage limit is on its face ambiguous the contracts state that coverage is provided up to the specified_loss limit but that term is not defined in the contracts whether the specified_loss limit can be inferred from the conduct of the parties is unclear given that at least in the case of contract the conduct of the parties apparently has not been entirely consistent specifically the parties modifed the meaning of the term on an interim basis without explanation cf restatement second of contracts sec_220 agreement interpreted in accordance with known relevant usage the information provided does not suggest that the participants have the legal or economic ability to meaningfully influence any currency valuation postu-141476-15 in addition no documentation has been provided showing that the premiums are set at arm’s length or priced using insurance experience captive’s premium methodology for the contracts which steeply retrospectively rates a multiple of the commercially available option_price may not be typical of commercial insurance practice moreover the contracts’ coverage does not appear to match participants’ risk of loss here the results under the contracts do not tie to the actual exposure of participants to particular foreign_currencies taxpayer and captive acknowledge that the results under each contract are determined independently of the actual value of loss indeed under these contracts it seems participants may both have currency gains over the life of a particular transaction or group of covered transactions and also be eligible for a benefit under the contracts eg the currency could move favorably over the time of the participant’s exposure to the currency but also unfavorably when measured over the one-year duration of a contract such that the risk involved may to some extent be described as speculative see eg couch on ins sec_101 wagering is not insurance couch on ins sec_246 insurance not for speculative purposes in addition participants may both have currency losses over the life of a particular transaction or group of covered transactions and also not be eligible for a benefit under the contract finally the sequential laddering of the contracts each for the duration of a year may result in a participant having multiple recoveries the possibility of multiple recoveries suggests that the insurable interest may not be substantial in relation to the amount of insurance see eg couch on ins sec_41 stating that the extent of insurable interest is typically not evaluated and it is immaterial that the interest of the insured is overvalued as long as the actual interest is substantial in relation to the amount of the insurance in addition this sequential laddering may be inconsistent with prevailing commercial practice for insurance contracts accordingly we cannot conclude that the material provided by taxpayer and captive demonstrates that either contract or contract satisfy each prong of the definitional test of insurance for federal_income_tax purposes case development hazards and other considerations postu-141476-15 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
